     Case 2:20-cv-01566-WBS-DMC Document 41 Filed 04/09/21 Page 1 of 3


 1 KEVIN A. FLAUTT, State Bar No. 257892
   kflautt@kmtg.com
 2 KAITLIN S. HARR, State Bar No. 327665
   kharr@kmtg.com
 3 KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD
   1331 Garden Highway, 2nd Floor
 4 Sacramento, California 95833
   Telephone: (916) 321-4500
 5 Facsimile: (916) 321-4555

 6 Attorneys for SUSANVILLE SANITARY
   DISTRICT, STEVE J. STUMP, JOHN
 7 MURRAY, ERNIE PETERS, DAVID FRENCH,
   KIM ERB, and MARTY HEATH
 8

 9                                       UNITED STATES DISTRICT COURT
10                                      EASTERN DISTRICT OF CALIFORNIA
11

12 DEBORAH STAMPFLI, an individual,                    Case No. 2:20-CV-01566-WBS-DMC

13                         Plaintiff,                  ORDER GRANTING STIPULATION TO
                                                       CONTINUE FRCP 26(F) PRETRIAL
14            v.                                       SCHEDULING CONFERENCE

15 SUSANVILLE SANITARY DISTRICT, a                     Hon. William B. Shubb
   political subdivision of the State of California,
16 STEVE J. STUMP, in his individual and
   official capacities, JOHN MURRAY, in his            Trial Date:     TBD
17 individual and official capacities, ERNIE           Action Filed:   August 6, 2020
   PETERS, in his individual and official
18 capacities, DAVID FRENCH, in his individual
   and official capacities, KIM ERB, in his
19 individual and official capacities, MARTY
   HEATH, in his individual and official
20 capacities, DOES I-V, inclusive, BLACK &
   WHITE CORPORATIONS I-V, and ABLE &
21 BAKER COMPANIES, inclusive,

22                         Defendants.

23

24

25

26

27

28

     2057492.1 14543-003
      ORDER GRANTING STIPULATION TO CONTINUE FRCP 26(F) PRETRIAL SCHEDULING CONFERENCE
     Case 2:20-cv-01566-WBS-DMC Document 41 Filed 04/09/21 Page 2 of 3


 1                                                 ORDER

 2            The Court has reviewed the stipulation filed by the parties in this matter on April 7, 2021,

 3 which requests that the pretrial scheduling conference be rescheduled from April 26, 2021, at 1:30

 4 p.m. to August 2, 2021, at 1:30 p.m. or the next available date convenient to the Court.

 5            Having reviewed the stipulation, and good cause appearing, the pretrial scheduling

 6 conference scheduled for April 26, 2021, at 1:30 p.m., is hereby rescheduled to August 2, 2021, at

 7 1:30 p.m. on the terms set forth in the stipulation.

 8            IT IS SO ORDERED.

 9 Dated: April 8, 2021
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     2057492.1 14543-003                               2
       [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE FRCP 26(F) PRETRIAL SCHEDULING
                                        CONFERENCE
     Case 2:20-cv-01566-WBS-DMC Document 41 Filed 04/09/21 Page 3 of 3


 1                                         PROOF OF SERVICE

 2                         Deborah Stampfli v. Susanville Sanitary District, et al.
                                 Case No. 2:20-CV-01566-WBS-DMC
 3
     STATE OF CALIFORNIA, COUNTY OF SACRAMENTO
 4
          At the time of service, I was over 18 years of age and not a party to this action. I am
 5 employed in the County of Sacramento, State of California. My business address is 1331 Garden
   Hwy, 2nd Floor, Sacramento, CA 95833.
 6
          On April 7, 2021, I served true copies of the following document(s) described as
 7 [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE FRCP 26(F)
   PRETRIAL SCHEDULING CONFERENCE on the interested parties in this action as follows:
 8
   Thomas P. Beko
 9 ERICKSON, THORPE & SWAINSTON
   P.O. Box 3559
10 Reno, NV 89595
   Telephone: (775) 786-3930
11 Email: tbeko@etsreno.com

12         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
   document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
13 who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
   who are not registered CM/ECF users will be served by mail or by other means permitted by the
14 court rules.

15        I declare under penalty of perjury under the laws of the United States of America that the
   foregoing is true and correct and that I am employed in the office of a member of the bar of this
16 Court at whose direction the service was made.

17            Executed on April 7, 2021, at Sacramento, California.
18

19

20

21
                                                       Terri Whitman
22

23

24

25

26

27

28
     2057492.1 14543-003                              3
       [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE FRCP 26(F) PRETRIAL SCHEDULING
                                        CONFERENCE
